In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for loss of services, etc., incurred by his mother, the appeal is from so much of a judgment of the Supreme Court, Queens County, entered April 25, 1967, as is in favor of defendant New York City Housing Authority, on the trial court’s dismissal of the complaint at the close of plaintiffs’ ease upon a jury trial. (An appeal from the portion of the judgment which is in favor of defendant City of New York was withdrawn by stipulation dated January 26, 1968.) Judgment reversed insofar as appealed from, on the law, new trial granted as between plaintiffs and defendant New York City Housing Authority, and severance of action accordingly granted, with costs to plaintiffs to abide the event of the new trial. No questions of fact were considered on this appeal. In our opinion, plaintiffs made out a prima facie case and were entitled to have the jury decide the issues. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.